Citation Nr: 0406971	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.  

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.  

3.  Entitlement to service connection for hypertension as 
secondary to a service connected disability.

4.  Entitlement to special monthly compensation based on loss 
of use of the left lower extremity.  

5.  Entitlement to special monthly compensation based on aid 
and attendance or housebound.  

6.  Entitlement to automobile adaptive equipment for adaptive 
equipment only. 

7.  Entitlement to special home adaptation grant.

8.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from April 1984 to July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in which the veteran's claims for 
entitlement to an increased evaluation for peripheral 
neuropathy of the right and left lower extremity, currently 
rated as 10 percent disabling, service connection for 
hypertension as secondary to a service connected disability, 
special monthly compensation based on loss of use of the left 
lower extremity, special monthly compensation based on aid 
and attendance or housebound, automobile adaptive equipment 
for adaptive equipment only, special home adoption grant and 
specially adapted housing were denied.  

The Board notes that the veteran is currently in receipt of a 
100 percent evaluation for diabetes mellitus, Type 1.




FINDINGS OF FACT

1.  The symptoms of the peripheral neuropathy of the right 
lower extremity, more nearly approximate mild than moderate 
incomplete paralysis.  

2.  The symptoms of the peripheral neuropathy of the left 
lower extremity, more nearly approximate mild than moderate 
incomplete paralysis.  

3.  There is competent medical evidence that the veteran's 
hypertension is not secondary to service-connected diabetes 
mellitus, Type 1.  

4.  The veteran does not have loss of use of the left lower 
extremity.  

5.  The veteran's service connected disabilities have not 
resulted in the inability to dress and undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance; inability to feed himself through loss of 
coordination of the upper extremities or through extreme 
weakness; inability to tend to the wants of nature.  

6.  The veteran has not been rendered permanently housebound 
by reason of his service connected disabilities.  

7.  The veteran does not have (1) loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or (3) loss or loss of use of one lower extremity 
together with the residuals of organic disease or injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (4) loss or loss of use of one 
lower extremity together with the loss or loss of use of one 
upper extremity which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.

8.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is not 
established.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code 8520 (2003).  

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is not 
established.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code 8520 (2003).  

3.  Essential hypertension is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2003).

4.  The criteria for special monthly compensation based on 
loss of use of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1114, 5100, 5102, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.350 (2003).

5.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or being housebound 
due to service connected disabilities have not been met.  38 
U.S.C.A. §§ 1114, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2003).  

6.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.808 (2003).  

7.  The criteria for assistance in acquiring necessary home 
adaptations have not been met.  38 U.S.C.A. §§ 2101(b), 5107 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.809a (2003).

8.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.809 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
July 2002 RO letter, and he was informed by the February 2003 
Statement of the Case (SOC) of the provisions of the VCAA.  
Specifically, in the July 2002 RO letter the RO informed the 
appellant of the following: 1.) What must the evidence show 
to establish entitlement; 2.) What additional information or 
evidence was still needed from the appellant; 3.) What the 
appellant could do to help with the claim; and 4.) What has 
been done to help with the claim.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded a 
VA medical examination in September 2002.  In addition, the 
RO obtained the veteran's service medical records, his post 
service VA medical records and the veteran's Social Security 
Administration records.  The appellant's representative 
responded to the February 2003 SOC and did not mention any 
unobtained evidence.  There is no indication that additional 
relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.

II.  Increased Evaluation For Peripheral Neuropathy of the 
Right and Left Lower Extremities  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's peripheral neuropathy of the right lower 
extremity is currently rated as 10 percent disabling and his 
peripheral neuropathy of the left lower extremity is 
currently rated as 10 percent disabling under Diagnostic Code 
8520.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The RO has rated the diabetic peripheral 
neuropathy as a disorder not specifically listed in the 
rating schedule, applying the rating criteria for partial 
paralysis of the sciatic nerve.  

The Rating Schedule provides that neuralgia/incomplete 
paralysis of the sciatic nerve will be rated 10 percent 
disabling if only of mild severity or degree.  A 20 percent 
rating is appropriate for a moderate degree of severity, and 
a 40 percent rating requires a moderately severe degree of 
incomplete paralysis of the sciatic nerve.  A severe degree 
of incomplete paralysis warrants a 60 percent rating, and 
complete paralysis, in which the foot dangles and drops, is 
rated 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  

At the September 2002 VA examination lower extremity strength 
was difficult for the examiner to assess because the veteran 
claimed that whenever the examiner touched him it was very 
painful.  Ankle and knee jerks were somewhat diminished.  The 
plantars were flexor bilaterally.  The pinprick and light 
touch were diminished from just above the knee on to the 
soles of the feet in a stocking distribution, bilaterally 
similar.  The VA examiner commented that the veteran could 
not cooperate for an evaluation of position and vibration due 
to pain.  The dorsalis pedis, posterior tibialis, the 
popliteal, and the femoral were healthy and bounding.  
Accordingly, the Board has concluded from the evidence of 
record that the symptoms of the peripheral neuropathy of the 
right and left lower extremity more nearly approximate mild 
than moderate incomplete paralysis of the sciatic nerve, and 
that the current 10 percent schedular ratings are appropriate 
for this level of disability.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  There is no indication in the record 
that the schedular evaluations are inadequate to evaluate the 
average industrial impairment from either disability.  The 
veteran has not required frequent hospitalization for either 
disability and the manifestations of the disabilities are not 
in excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Service Connection for Hypertension As Secondary To A 
Service Connected Disability  

The veteran does not allege, and the evidence does not 
otherwise suggest, that his hypertension was directly 
incurred in or aggravated during service.  Consequently, the 
Board need not discuss that basis of granting service 
connection.  See 38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  Rather, in this particular 
appeal, the veteran maintains that his hypertension is 
proximately due to or the result of his service connected 
diabetes mellitus, Type 1.  

Secondary service-connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2003).  

Post service medical records do not show that the veteran was 
seen for hypertension.  The September 2002 VA examiner opined 
that the veteran's hypertension was most likely essential 
hypertension.  Hence, service connection is not warranted for 
hypertension on a secondary basis as proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310 (2003).  

Thus, inasmuch as there is medical evidence of record to the 
effect that hypertension is not causally linked to the 
service connected diabetes mellitus, Type 1, service 
connection for hypertension is not warranted.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998); see also 
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

IV.  Special Monthly Compensation Based On Loss Of Use Of The 
Left Lower Extremity  

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l), 38 C.F.R. § 3.350(b).  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

At the September 2002 VA examination the veteran's gait was 
restricted because of pain.  The veteran came in using a 
walker and the examiner could not get him on the examination 
table.  Romberg's was negative.  As stated above lower 
extremity strength was difficult for the VA examiner to 
assess because the veteran claimed that whenever the examiner 
touched him it was very painful.  Ankle and knee jerks were 
somewhat diminished.  The plantars were flexor bilaterally.  
The pinprick and light touch were diminished from just above 
the knee on to the soles of the feet in a stocking 
distribution, bilaterally similar.  The VA examiner commented 
that the veteran could not cooperate for an evaluation of 
position and vibration due to pain.  The dorsalis pedis, 
posterior tibialis, the popliteal, and the femoral were 
healthy and bounding.  The nerve conduction study was 
compatible with axonal neuropathy.  

The medical evidence indicates that the veteran still retains 
the ability to propel himself with his legs and feet, such 
that the criteria for a finding of loss of use of the left 
lower extremity is not met.  The Board concludes, therefore, 
that the regulatory criteria for special monthly compensation 
based on loss of use of the left lower extremity is not met.   

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

V.  Special Monthly Compensation Based On Aid And Attendance 
Or Housebound  

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service 
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions, which the claimant is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).  

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).  

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service connected disability 
rated 100 percent disabling, additional service connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service connected  
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue  
throughout his lifetime.  38 U.S.C.A.  § 1114(s); 38 C.F.R. § 
3.351(d).  

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for special 
monthly compensation based on the need for regular aid and 
attendance or being housebound.

The September 2002 VA examination report does not show that 
the veteran's service connected disabilities have resulted in 
the inability to dress and undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to tend to the wants of nature.  

On physical examination in September 2002 the veteran was 
alert and oriented to time, place and person.  His pulse was 
84; the blood pressure was 110/70 with no orthostatic 
changes.  Respirations were 14 per minute and his temperature 
was 98.4 degrees.  The skin examination was normal.  There 
was no evidence of neither lymphadenopathy nor pallor, 
clubbing, cyanosis nor edema.  The veteran's head was 
normocephalic, atraumatic.  His neck was soft and supple.  No 
masses were palpable.  No bruits were heard.  There was no 
nose obstruction or discharge.  No exudates were seen in the 
mouth and pharynx.  The veteran's pupils were equal in size 
and reactive to light.  Extra-ocular movements were intact.  
The fundscopic examination revealed no evidence of 
papilledema, no exudates, no hemorrhages.  The veteran' s 
lungs were clear to auscultation.  Heart sounds were normal.  
There were no murmurs or gallops.  The veteran's abdomen was 
soft, non-tender.  There was no organomegaly.  Bowel sounds 
were heard.  Cranial nerves were intact.  The cerebellar 
functions were normal.  Upper extremity strength was active 
against gravity and some resistance.  Upper extremity 
reflexes were brisker than average.  All pulses in the upper 
extremity were healthy and bounding.  

Regarding the criteria necessary for housebound status, the 
Board finds that the competent medical evidence does not show 
that the veteran has been rendered permanently housebound by 
reason of his service connected disabilities.  As indicated 
by the September 2002 VA examination the veteran was able to 
travel outside the premises of his house to attend the VA 
examination.  

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria necessary for 
special monthly compensation based on the need for regular 
aid and attendance or being housebound.  Thus, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra.  

VI.  Automobile Adaptive Equipment For Adaptive Equipment 
Only  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service- connected disease or 
injury, ankylosis of one or both knees or one or both hips.  
38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.808 (2003).  

The medical evidence shows that the veteran does not require 
the use of crutches for ambulation.  At the September 2002 VA 
examination the veteran's gait was restricted because of 
pain.  The veteran came in using a walker and the examiner 
could not get him on the examination table.  Romberg's was 
negative.  As stated above lower extremity strength was 
difficult for the VA examiner to assess because the veteran 
claimed that whenever the examiner touched him it was very 
painful.  The VA examiner commented that the veteran could 
not cooperate for an evaluation of position and vibration due 
to pain.  The nerve conduction study was compatible with 
axonal neuropathy.  

In summary, none of the medical evidence of record shows that 
the veteran has, in fact, lost the use of either lower 
extremity.  In addition, although he has mild peripheral 
neuropathy of the lower extremities, the medical evidence 
does not reflect ankylosis of either knee or hip.  For these 
reasons the Board finds that the criteria for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only, are not met.  The preponderance of the evidence is, 
therefore, against the veteran's claim.  

VII.  Special Home Adoption Grant and Specially Adapted 
Housing  

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a (2003).

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 1991); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2003).

The veteran is service connected for: diabetes mellitus, Type 
1, rated as 100 percent disabling; diabetic retinopathy 
associated with diabetes mellitus, Type 1 rated as 20 percent 
disabling; peripheral neuropathy of the right and left lower 
extremities each extremity rated as 10 percent disabling.  
The veteran does not meet any of the criteria listed at 38 
U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 3.809a.  He is not 
permanently and totally disabled for any of the enumerated 
conditions.  Because the veteran does not meet the specified 
criteria, his claim must be denied.


ORDER

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity is denied.  

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied.  

Service connection for hypertension is denied.  

Special monthly compensation based on loss of use of the left 
lower extremity is denied.  

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound is denied.  

The claim of entitlement to financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only, is denied.


Entitlement to financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant 
is denied.




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



